687 N.W.2d 597 (2004)
471 Mich. 890
TOWNSHIP OF CASCO, Township of Columbus, Patricia Iseler, and James P. Holk, Plaintiffs/Counter-Defendants-Appellants,
v.
SECRETARY OF STATE, Director of the Bureau of Elections, and City of Richmond, Defendants-Appellees, and
Walter K. Winkle and Patricia A. Winkle, Intervening Defendants/Counter-Plaintiffs-Appellees.
Docket No. 126120. COA No. 244101.
Supreme Court of Michigan.
October 8, 2004.
On order of the Court, the application for leave to appeal the judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues briefed: (1) *598 whether a single detachment petition and vote thereon, pursuant to the terms of the Home Rule Cities Act, M.C.L. § 117.1 et seq., may encompass territory to be detached to more than one township, and (2) whether a writ of mandamus should issue to compel the Secretary of State to issue a notice directing an election on the change of boundaries sought by plaintiffs.
The motion for leave to file brief amicus curiae is GRANTED. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.
We further order that this case be argued and submitted to the Court together with the case of Fillmore Township v. Secretary of State (Docket No. 126369), 2004 WL 2290398, at such future session of the Court as both cases are ready for submission.